Citation Nr: 1038041	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  99-08 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an eye disability, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a left knee injury, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, has been received.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1983 to April 1994.  

These matters initially came to the Board on appeal from a 
February 1999 rating decision that, in pertinent part, denied 
service connection for an eye disability and for residuals of a 
left knee injury.  The Veteran timely appealed.

In December 2002, the Board undertook additional development of 
the claims pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  
Subsequently, the provisions of 38 C.F.R. § 19.9 were 
invalidated.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in December 2003, 
the Board remanded the matters to the RO or VA's Appeals 
Management Center (AMC) for initial consideration of the recently 
developed evidence and further action.   

In July 2005, the Board again remanded the matters for additional 
development.

The Board notes that, in the February 1999 rating decision on 
appeal, the RO addressed the underlying question of service 
connection without specifically addressing the pertinent legal 
authority governing finality and petitions to reopen previously 
denied claims.  See 38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on appeal 
despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  As such, each of the issues is captioned as above.

FINDINGS OF FACT

1.  In July 1997, the RO denied service connection for an eye 
disability; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  In July 1997, the RO denied service connection for a left 
knee disability; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

3.  Evidence associated with the claims file since the July 1997 
denial is essentially duplicative or cumulative in nature, does 
not bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered to fairly decide 
the merits of the claim for service connection for an eye 
disability. 

4.  Evidence associated with the claims file since the July 1997 
denial is essentially duplicative or cumulative in nature, does 
not bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered to fairly decide 
the merits of the claim for service connection for residuals of a 
left knee injury. 


CONCLUSIONS OF LAW

1.  The RO's decision in July 1997, denying service connection 
for an eye disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The RO's decision in July 1997, denying service connection 
for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

3.  The evidence received since the RO's July 1997 denial is not 
new and material, and the claim for service connection for an eye 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

4.  The evidence received since the RO's July 1997 denial is not 
new and material, and the claim for service connection for 
residuals of a left knee injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through an October 2009 letter, the AMC notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  This document served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's letter notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed her that it would make reasonable efforts to help her 
get evidence necessary to support her claims, particularly, 
medical records, if she gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the October 2009 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claims on appeal 
have been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The October 2009 letter notified the Veteran that her previous 
claims for service connection for an eye disability and for 
residuals of a left knee injury had been denied in July 1997.  
The AMC advised the Veteran of the evidence needed to establish 
each element for service connection.  The AMC advised the Veteran 
of the reasons for the previous denial and that once a claim had 
been finally disallowed, new and material evidence was required 
for reopening, and also told her what constituted new evidence 
and what constituted material evidence.  This letter satisfied 
the notice requirements of Kent.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records.  The Veteran is not entitled to an examination 
prior to submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen

Records reflect that the RO originally denied service connection 
for an eye condition and for left knee pain in July 1997 on the 
basis that there was no evidence to establish the presence of a 
chronic disability of either the Veteran's eyes or her left knee.

The evidence of record at the time of the last denial of the 
claims in July 1997 included the Veteran's DD Form 214; service 
treatment records; a May 1997 VA visual examination report; and a 
June 1997 VA general medical examination report, including X-rays 
of the left knee.

With regard to her vision, the service treatment records reflect 
that the Veteran complained of pain in her eyes in February 1987.  
The assessment at that time was cold/virus, and possible 
conjunctivitis.  The Veteran then was treated for teary eyes and 
poor focus in October 1987, and complained of headaches; one 
assessment was convergence insufficiency.  The Veteran underwent 
an optometric evaluation in June 1991; the diagnosis was compound 
myopic astigmatism.  No eye disability was found at the time of 
the Veteran's separation examination in February 1994.

The May 1997 VA visual examination report reflects complaints of 
decreased vision in both eyes.  Following examination, the 
diagnoses were myopia and astigmatism.  

Under 38 C.F.R. § 3.303(c), refractive errors of the eye are not 
considered diseases or injuries within the meaning of applicable 
legislation governing the awards of compensation benefits.  As 
myopia and astigmatism are refractive errors, those conditions 
are not "diseases" or "injuries" for the purposes of service 
connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).

With regard to the left knee, the service treatment records 
reflect that the Veteran complained of bilateral knee pain of two 
weeks' duration in December 1985.  She denied any recent trauma, 
and described pain in her knees with running, squatting, and 
going down stairs and hills.  The assessment was bilateral 
patellar femoral syndrome.  Records show that the Veteran was hit 
by a softball on the left lateral side of the patella of the left 
knee in September 1987, and ice was applied.  Ten days later the 
Veteran still complained of knee pain.  On examination, there was 
slight tenderness to the lateral patella and distal quad, and 
crepitus on patellar compression.  There was mild edema.  The 
assessment was patellar femoral syndrome.  The Veteran was 
prescribed medication, and instructed to rest and not run for one 
week.  On a "Report of Medical History" completed by the Veteran 
in February 1994, the Veteran reported swollen or painful joints, 
and indicated that her left knee was bumped and swollen.  The 
examiner provided no comment.

The June 1997 VA general medical examination report includes the 
Veteran's statements that she injured her left knee while in 
service after a fall.  She now complained of lateral knee pain, 
particularly with activity.  On examination, her left knee showed 
a negative patella tilt.  She had no intra-articular effusion, 
negative Lachman, no pivot shift, and no posterior sag.  The 
assessment was anterior knee pain of left knee, secondary to a 
tight lateral retinaculum.  X-rays of the left knee showed no 
joint effusion, fracture or foreign body.

Based on this evidence, the RO concluded that there was neither 
evidence of a current eye disability nor a left knee disability.

The present claims were initiated by the Veteran in February 
1998.  VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on behalf 
of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material evidence" 
is evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  [Parenthetically, regulations implementing the 
VCAA include a revision of 38 C.F.R. § 3.156 that applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2009)).]

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 1997 includes VA 
outpatient treatment records, showing that the Veteran requested 
an evaluation for eyeglasses in April 2002; additional service 
personnel records; both Social Security and VA treatment records 
pertaining to other disabilities not relevant to the appeal; and 
an August 2010 statement from the Veteran, indicating that she 
had no additional evidence to submit regarding the appeal.

None of the newly submitted evidence is so significant that it 
must be considered in order to fairly decide the merits of each 
claim.  The newly submitted evidence reflects neither the 
presence of a current eye disability nor a current knee 
disability; and does not link any current disability with 
service.  Hence, the evidence is not material for purposes of 
reopening the claims.

As noted above, refractive errors of the eye are not "diseases" 
or "injuries" for the purposes of service connection.  See 38 
C.F.R. § 3.303(c).  No other eye disability has been 
demonstrated.

With regard to the Veteran's left knee, what is missing to award 
service connection is evidence of a current disability or 
undiagnosed disorder manifested to a compensable degree.  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which she has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran has offered statements and contentions in which she 
argued that she has left knee and eye disability that had its 
onset in service.  The Veteran's lay statement to this effect is 
not sufficient to reopen the claim.  While her credibility is 
assumed for purposes of reopening the claim, it is not shown that 
she has the medical expertise to diagnose a knee or eye 
disability or determine whether she has undiagnosed disability to 
a compensable degree.  She requires competent evidence to this 
effect to reopen the claim.  The Veteran's general statements to 
the effect that a current eye disability and a current left knee 
disability are related to service are cumulative to statements 
made previously and not new and material.  

Absent new evidence of service incurrence or aggravation in 
service, the newly received evidence does not raise a reasonable 
possibility of substantiating either claim. As new and material 
evidence has not been received, the claims for service connection 
for an eye disability and for residuals of a left knee injury are 
not reopened.


ORDER

New and material evidence has not been received; the claim for 
service connection for an eye disability is not reopened.

New and material evidence has not been received; the claim for 
service connection for residuals of a left knee injury is not 
reopened.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


